--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE UNITED STATES SECURITIES ACT (THE "1933 ACT"), PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.
 
 
THE HOLDER OF THESE SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER MARKETS ARE MET.
 
 
STOCK OPTION AND SUBSCRIPTION AGREEMENT
 
 
THIS STOCK OPTION AND SUBSCRIPTION AGREEMENT is entered into as of the 9th day
of October, 2012 (the "Date of Grant").
 
BETWEEN:
 
NAKED BRAND GROUP INC. (the "Company"), with a business address at 2 - 34346
Manufacturers Way, Abbotsford, BC  V2S 7M1
 
AND:
 
SHARK INVESTORS LLC (the "Optionee") with an address at
 
 
RECITALS
 
WHEREAS:
 
A. Pursuant to a Binding Memorandum of Understanding, dated October 9, 2012 (the
“Consulting Agreement”), the Optionee has agreed to provide certain consulting
services to the Company or its subsidiary;
 
B. The Board of Directors of the Company (the “Board”) has approved and adopted
the 2012 Stock Option Plan (the “Plan”), pursuant to which the Board is
authorized to grant to employees and other selected persons stock options to
purchase shares of common stock of the Company; and
 
C. The Board has authorized the grant to the Optionee of stock options to
purchase a total of Six Hundred Thousand (600,000) shares of common stock of the
Company.
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of other good and
valuable consideration and the sum of One ($1.00) Dollar now paid by the
Optionee to the Company (the receipt and sufficiency whereof is hereby
acknowledged), it is hereby agreed by and between the parties as follows:
 
1.1 In this Agreement, the following terms shall have the following meanings:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)  
"Exercise Payment" means the amount of money equal to the Exercise Price
multiplied by the number of Optioned Shares specified in the Notice of Exercise;

 
(b)  
"Exercise Price" means US$0.25;

 
(c)  
"Expiry Date" means October 9, 2017;

 
(d)  
“Fair Market Value” means the average of the closing or last reported sale
prices of the Shares on the OTCQB (or such other exchange or quotation system on
which the Shares are primarily quoted or traded at such time) over the 30 day
period immediately prior to the date of the delivery of a Notice of Exercise to
the Company by the Optionee, or, if closing prices are not then routinely
reported, the average of the last bid and asked prices of the Shares over the 30
day period ending five business days prior to such date; provided that, if there
is no public market for the Shares, then the Fair Market Value shall be
determined in good faith by the Company’s board of directors;

 
(e)  
"Notice of Exercise" means a notice in writing addressed to the Company at its
address first recited (or such other address of the Company as may from time to
time be notified to the Optionee in writing), substantially in the form attached
as Exhibit A hereto, which notice shall specify therein the number of Optioned
Shares in respect of which the Options are being exercised;

 
(f)  
"Options" means the irrevocable right and option to purchase, from time to time,
all, or any part of the Optioned Shares granted to the Optionee by the Company
pursuant to Section 1.3 of this Agreement;

 
(g)  
"Optioned Shares" means the shares of common stock of the Company, subject to
the Option;

 
(h)  
"Securities" means, collectively, the Options and the Optioned Shares;

 
(i)  
"Shareholders" means holders of record of the Shares;

 
(j)  
"Shares" means the common shares in the capital stock of the Company; and

 
(k)  
"U.S. Person" shall have the meaning ascribed thereto in Regulation S under the
1933 Act, and for the purpose of the Agreement includes any person in the United
States.

 
1.2 Capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Plan, as applicable.
 
1.3 Subject to the Optionee fully completing, signing and returning to the
Company the questionnaire attached hereto as Exhibit B (the “Questionnaire”),
the Company agrees to grant to the Optionee the option to purchase, upon the
terms and conditions set forth herein and in the Plan, as applicable, Options to
purchase a total of Six Hundred Thousand (600,000) Optioned Shares at the
Exercise Price.
 
1.4 All Options will vest immediately upon grant.
 
1.5 The Options shall, at 5:00 p.m. (Vancouver time) on the Expiry Date,
forthwith expire and be of no further force or effect whatsoever.
 
 
2

--------------------------------------------------------------------------------

 
1.6 The Options shall terminate, to the extent not previously exercised, upon
the occurrence of the first of the following events:
 
(a)  
five (5) years from the Date of Grant; or

 
(b)  
the expiration of thirty (30) days from the date of the termination of the
Consulting Agreement (or any definitive agreement which supersedes and replaces
the Consulting Agreement).

 
1.7 Subject to compliance with any applicable securities laws, the Options shall
be exercisable, in full or in part, at any time after grant, until
termination.  If less than all of the shares included in the vested portion of
any Options are purchased, the remainder may be purchased at any subsequent time
prior to the Expiry Date.  No portion of any Options for less than fifty (50)
shares of the Plan may be exercised; provided, that if the vested portion of any
Options is less than fifty (50) shares, it may be exercised with respect to all
shares for which it is vested.  Only whole shares may be issued pursuant to the
exercise of any Options, and to the extent that any Options covers less than one
(1) share, it is unexercisable.
 
1.8 The Optionee may exercise its right to purchase the Optioned Shares at any
time until the Expiry Date by:
 
(a)  
providing the Company with a completed and executed Notice of Exercise, in the
form attached as Exhibit A hereto, for the number of Optioned Shares which the
Optionee wishes to purchase, in the manner therein indicated; and

 
(b)  
in accordance with the Optionee’s instructions in the Notice of Exercise,
either:

 
(i)  
paying the Exercise Payment, in United States funds, either by bank draft,
certified cheque or money order, payable to the Company in Abbotsford, British
Columbia at the address set forth on page 1 of this Agreement, or wiring the
Exercise Payment to the Company or its lawyers pursuant to wiring instructions
that will be provided to the Optionee upon request; or

 
(ii)  
electing to receive, without the payment by the Optionee of any additional
consideration, such number of Shares as is computed using the following formula:

 
X = Y (A – B)
 
A


 
where:
X =
the number of Shares to be issued to the Holder;

 
 
Y =
the number of Optioned Shares covered by the Notice of Exercise;

 
 
A =
the Fair Market Value of one Share; and

 
 
B =
the Exercise Price.

 
 
 
3

--------------------------------------------------------------------------------

 
1.9 It is a condition precedent to the issuance of Optioned Shares that the
Optionee execute and/or deliver to the Company all documents and withholding
taxes required in accordance with Section 5.1(m) of the Plan.
 
1.10 Nothing in this Agreement shall obligate the Optionee to purchase any
Optioned Shares except those Optioned Shares in respect of which the Optionee
shall have exercised the Options in the manner provided in this Agreement.
 
1.11 The terms of the Options are subject to the provisions of the Plan, as the
same may from time to time be amended, and any inconsistencies between this
Agreement and the Plan, as applicable, as the same may be from time to time
amended, shall be governed by the provisions of the Plan.
 
2.  
Acknowledgements of the Optionee

 
2.1 The Optionee acknowledges and agrees that:
 
(a)  
none of the Options or the Optioned Shares have been registered under the 1933
Act or under any state securities or "blue sky" laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with all applicable securities laws;

 
(b)  
the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act;

 
(c)  
the Optionee has received and carefully read this Agreement and the public
information which has been filed with the Securities and Exchange Commission
(the "SEC") in compliance or intended compliance with applicable securities
legislation (collectively, the "Company Information");

 
(d)  
the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company, and such decision is based entirely upon a
review of the Company Information (the receipt of which is hereby acknowledged);

 
(e)  
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

 
(f)  
there is no government or other insurance covering the Securities;

 
(g)  
there are risks associated with an investment in the Securities;

 
(h)  
the Company has advised the Optionee that the Company is relying on an exemption
from the requirements to provide the Optionee with a prospectus under the
Securities Act (British Columbia) (the "B.C. Act") and, as a consequence of
acquiring the Securities pursuant to this exemption, certain protections, rights
and remedies provided by the B.C. Act, including statutory rights of rescission
or damages, will not be available to the Optionee;

 
 
4

--------------------------------------------------------------------------------

 
(i)  
the Optionee and the Optionee's advisor(s) have had a reasonable opportunity to
ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

 
(j)  
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Optionee,
the Optionee's attorney and/or advisor(s);

 
(k)  
the Optionee will indemnify and hold harmless the Company and, where applicable,
its directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Optionee contained herein or in any document furnished by the Optionee to the
Company in connection herewith being untrue in any material respect or any
breach or failure by the Optionee to comply with any covenant or agreement made
by the Optionee to the Company in connection therewith;

 
(l)  
no representation has been made to the Optionee that any of the Securities will
be listed on any stock exchange or automated dealer quotation system at the time
that Optionee chooses to exercise their Options;

 
(m)  
in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Optionee's ability to resell the Securities under
the B.C. Act and the rules, regulations and instruments thereunder, including
Multilateral Instrument 51-105;

 
(n)  
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws; and

 
(o)  
the Optionee has been advised to consult the Optionee's own legal, tax and other
advisors with respect to the merits and risks of an investment in the Securities
and with respect to applicable resale restrictions, and it is solely responsible
(and the Company is not in any way responsible) for compliance with:

 
(i)  
any applicable laws of the jurisdiction in which the Optionee is resident in
connection with the distribution of the Securities hereunder, and

 
(ii)  
applicable resale restrictions.

 
 
5

--------------------------------------------------------------------------------

 
3.  
Representations, Warranties and Covenants of the Optionee

 
3.1 The Optionee hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
closing) that:
 
(a)  
the Optionee is resident in the United States;

 
(b)  
the Optionee has received and carefully read this Agreement and the
Questionnaire;

 
(c)  
the Optionee has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto;

 
(d)  
the Optionee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Optionee enforceable against the Optionee in
accordance with its terms;

 
(e)  
the Optionee is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment, and the
Optionee has carefully read and considered the matters set forth under the
caption "Risk Factors" appearing in the Company's various disclosure documents,
filed with the SEC;

 
(f)  
the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company;

 
(g)  
the Optionee understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement and the Questionnaire, and agrees that if any of
such acknowledgements, representations and agreements are no longer accurate or
have been breached, the Optionee shall promptly notify the Company;

 
(h)  
the Optionee is purchasing the Securities as principal for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and the Optionee has not
subdivided its interest in the Securities with any other person;

 
(i)  
the Optionee acknowledges and agrees that the Options are not being offered as
part of a public offering and that the Optionee has had access to information
about the Company equal to the information that would have been contained in a
registration statement filed by the Company and the Optionee has received and
reviewed copies of all of the Company’s filings with the SEC;

 
(j)  
the Optionee has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Optionee's decision to invest in the
Securities and the Company;

 
(k)  
the Optionee is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 
 
6

--------------------------------------------------------------------------------

 
(l)  
no person has made to the Optionee any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities;

 
(ii)  
that any person will refund the purchase price of any of the Securities; or

 
(iii)  
as to the future price or value of any of the Securities.

 
4.  
Acknowledgement and Waiver

 
4.1 The Optionee has acknowledged that the decision to acquire any of the
Securities was solely made on the basis of publicly available information
contained in the Company Information.  The Optionee hereby waives, to the
fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Optionee might be entitled in connection
with the distribution of any of the Securities.
 
5.  
Legending of Subject Securities

 
5.1 The Optionee hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE UNITED STATES SECURITIES ACT (THE "1933 ACT"), PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.
 
THE HOLDER OF THESE SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER MARKETS ARE MET.
 
5.2 The Optionee hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.
 
6.  
Resale Restrictions

 
6.1 The Optionee acknowledges that any resale of any of the Optioned Shares will
be subject to resale restrictions contained in the securities legislation
applicable to the Optionee or proposed transferee.
 
6.2 The Optionee acknowledges that the Optioned Shares are subject to resale
restrictions in Canada and may not be traded in Canada except as permitted by
the applicable provincial securities laws and the rules made thereunder.
 
 
7

--------------------------------------------------------------------------------

 
6.3 If the Optionee is not a resident of Canada, the Optionee represents,
warrants and acknowledges that:
 
(a)  
pursuant to Multilateral Instrument 51-105 (“MI 51-105”), a subsequent trade in
the Optioned Shares in or from Canada will be a distribution subject to the
prospectus and registration requirements of applicable Canadian securities
legislation (including the B.C. Act) unless certain conditions are met, which
conditions include, among others, a requirement that any certificate
representing the Optioned Shares (or ownership statement issued under a direct
registration system or other book entry system) bear the restrictive legend (the
“51-105 Legend”) specified in MI 51-105;

 
(b)  
the Optionee is not a resident of Canada and undertakes not to trade or resell
any of the Optioned Shares in or from Canada unless the trade or resale is made
in accordance with MI 51-105.  The Optionee understands and agrees that the
Company and others will rely upon the truth and accuracy of these
representations and warranties made in this Section 6.3 and agrees that if such
representations and warranties are no longer accurate or have been breached, the
Optionee shall immediately notify the Company;

 
(c)  
by executing and delivering this Agreement and as a consequence of the
representations and warranties made by the Optionee in this Section 6.3, the
Optionee will have directed the Company not to include the 51-105 Legend on any
certificates representing the Optioned Shares to be issued to the Optionee.  As
a consequence, the Optionee will not be able to rely on the resale provisions of
MI 51-105, and any subsequent trade in any of the Optioned Shares in or from
Canada will be a distribution subject to the prospectus and registration
requirements of applicable Canadian securities legislation; and

 
(d)  
if the Optionee wishes to trade or resell any of the Optioned Shares in or from
Canada, the Optionee agrees and undertakes to return, prior to any such trade or
resale, any certificate representing the Optioned Shares to the Company’s
transfer agent to have the 51-105 Legend imprinted on such certificate or to
instruct the Company’s transfer agent to include the 51-105 Legend on any
ownership statement issued under a direct registration system or other book
entry system.

 
7.  
Costs

 
7.1 The Optionee acknowledges and agrees that all costs and expenses incurred by
the Optionee (including any fees and disbursements of any special counsel
retained by the Optionee) relating to the acquisition of the Securities shall be
borne by the Optionee.
 
8.  
Governing Law

 
8.1 This Agreement is governed by the laws of the Province of British Columbia
and the federal laws of Canada applicable therein.  The Optionee irrevocably
attorns to the jurisdiction of the courts of the Province of British Columbia.
 
 
8

--------------------------------------------------------------------------------

 
9.  
Survival

 
9.1 This Agreement, including without limitation the representations, warranties
and covenants contained herein, shall survive and continue in full force and
effect and be binding upon the parties hereto notwithstanding the completion of
the purchase of the shares underlying the Options by the Optionee pursuant
hereto.
 
10.  
Assignment

 
10.1 This Agreement is not transferable or assignable.
 
11.  
Counterparts and Electronic Means

 
11.1 This Agreement may be executed in several counterparts, each of which will
be deemed to be an original and all of which will together constitute one and
the same instrument.  Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date first above written.
 
12.  
Severability

 
12.1 The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
 
13.  
Entire Agreement

 
13.1 Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement is the only agreement between the Optionee and the Company with
respect to the Options, and this Agreement and the Plan supersede all prior and
contemporaneous oral and written statements and representations and contain the
entire agreement between the parties with respect to the Options.

 
9

--------------------------------------------------------------------------------

 

 
14.  
Effectiveness

 
14.1 This Agreement shall be deemed to be effective following the delivery by
the Optionee to the Company of two fully executed copies of this Agreement.
 
IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.
 
NAKED BRAND GROUP INC.
 
 
By:                                                                
Authorized Signatory
 
SHARK INVESTORS, LLC

 
 
By:                                                                
 
Jared Nixon
 


 



 
10

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
TO:
Naked Brand Group Inc.

 
 
2 - 34346 Manufacturers Way

 
 
Abbotsford, BC

 
 
Canada  V2S 7M1

 
Notice of Exercise
 
 
This Notice of Election to Exercise shall constitute proper notice pursuant to
Section 1.8 of that certain Stock Option and Subscription Agreement (the
"Agreement") dated as of October 9, 2012 between the Company and the
undersigned.  All capitalized terms used in this Notice of Exercise shall have
the meanings set forth in the Agreement unless otherwise indicated herein.  The
undersigned hereby elects to exercise Optionee's option to
purchase____________________ Optioned Shares at a price of US$0.25 per share,
for aggregate consideration of $____________, on the terms and conditions set
forth in the Agreement and the Plan, and the undersigned (select one of the
following):
 
 
 
has included a certified cheque or bank draft payable to or to the order of the
Company for the whole amount of the Exercise Payment; or

 
 
elects to receive such number of Shares as is computed using the following
formula:



X = Y (A – B)
A


 
where:
X =
the number of Shares to be issued to the undersigned;

 
 
Y =
the number of Optioned Shares covered by this Notice of Exercise;

 
 
A =
the Fair Market Value of one Share; and

 
 
B =
the Exercise Price per Share.

 
 
The Optionee represents that, at the time of exercise of any of the options, all
of the representations and warranties contained in the Agreement, and any
certificates, questionnaires, or other instruments attached thereto, are true
and accurate.
 
The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:
 


Registration Information:
 
Delivery Instructions:
     
Name to appear on certificates
 
Name
     
Address
 
Address
                     
Telephone Number

 
DATED at ____________________________________, the _______ day of______________,
_______.
 


(Name of Optionee – Please type or print)
 


(Signature and, if applicable, Office)
 


(Address of Optionee)
 


(City, State, and Zip Code of Optionee)




(Fax Number)

 
11

--------------------------------------------------------------------------------

 

EXHIBIT B
 
QUESTIONNAIRE
 
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Stock Option and Subscription Agreement.
 
The Optionee covenants, represents and warrants to the Company that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below:  (place a
check-mark in the appropriate box below)
 
 
Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Units, with
total assets in excess of US $5,000,000;

 
 
Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000;

 
 
Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 
 
Category 4
A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors;

 
 
Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

 
 
Category 6
A director or executive officer of the Company;

 
 
Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act;

 
 
Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

 
The Optionee covenants, represents and warrants to the Company that it satisfies
one or more of the categories of “Accredited Investor”, as defined by National
Instrument 45-106, as indicated below:  (Place check-mark in appropriate box
below.)
the Subscriber is an “accredited investor” within the meaning of NI 45-106, by
virtue of satisfying the indicated criterion as set out in Appendix “A” to this
certificate (YOU MUST ALSO INITIAL OR PLACE A CHECK-MARK ON THE APPROPRIATE LINE
BELOW).
   
o
 
(a) 
an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that before taxes, but net of any
related liabilities, exceeds $1,000,000,
 
o
 
(b) 
an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,
 
o
 
(c) 
an individual who, either alone or with a  spouse, has net assets of at least
$5,000,000,
 
o
 
(d) 
an entity, other than an individual or investment fund, that has net assets of
at least $5,000,000 as shown on its most recently prepared financial statements
and that has not been created or used solely to purchase or hold securities as
an accredited investor as defined in this paragraph (a), or
 
o
 
(e) 
an entity in respect of which all of the owners of interests, direct, indirect
or beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors.



 
The Optionee hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Optionee will notify the Company
promptly of any change in any such information.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
9th day of October, 2012.
 

   
X
   
Authorized signatory
         
Name of Optionee (please print)
         
Name of authorized signatory (please print)
         
Tax I.D. No.




 
12

--------------------------------------------------------------------------------

 
